Mr. Justice Brown delivered the opinion of the court. The plaintiff in this case recovered a judgment against the defendant for $496 and costs, January 9, 1909. The suit was for wages claimed to be due. Prom this judgment the defendant has appealed and claims that the verdict was manifestly against the weight of the evidence, and that the court below therefore erred in not granting a new trial. The evidence was conflicting. The plaintiff himself swore that he had worked for the defendant at a certain rate of wages for over sixteen months, and had not been paid. The defend- ‘ ant swears that he paid him every week, and brings corroborating evidence of others, who say they saw him paid. We think the question being one entirely of credibility, the jury and the court below could decide better than we where the real weight of the evidence lay. We have examined the instructions as a whole, and do not think that the jury were incorrectly or insufficiently instructed, or that the refusal, complained of, of certain instructions, was injurious error. Under the pleadings and evidence, there is no merit in the contention that the claim should have been defeated because, if it existed, it was a partnership debt of the defendant and another. The judgment of the Circuit Court is affirmed. Affirmed.